 Case 2:17-cr-00037-FB-PMW Document 611-37 Filed 07/17/19 Page 1 of 3



                              U.S. v. Koerber
                             2:17CR00037 FB
United States Evidentiary Submission Regarding Loss Amount for Sentencing
                 Dale Clarke 2018 Trial Testimony Excerpts




    EXHIBIT
      35
     Case 2:17-cr-00037-FB-PMW Document 611-37 Filed 07/17/19 Page 2 of 3 892




1      A      No.

2      Q      And you said you met for about a half an hour.       What

3      did you talk about?

4      A      I was just wanting some encouragement that these

5      interest payments were going to continue to follow,

6      partially because of, you know, the status of my employment

7      with my engineering job.     So I just needed some assurance

8      that they were going to continue because I had just quit my

9      job.

10     Q      And what did Mr. Koerber tell you?

11     A      Again, it was a little bit of a talk about the cabin,

12     and, you know, refinancing, and being able to -- you know,

13     there's a delay on the equity pullout.

14     Q      Again, at that meeting, did he tell you that the cabin

15     had been foreclosed on?

16     A      No.

17     Q      That he was having trouble making the payments on the

18     cabin?

19     A      No.

20     Q      Now you mentioned before the preferred buyer payments

21     lasted for a few months after the interest payments stopped.

22     A      Uh-huh.   (Affirmative)

23     Q      Did there come a time when those preferred buyer

24     statements stopped?

25     A      Yes.
     Case 2:17-cr-00037-FB-PMW Document 611-37 Filed 07/17/19 Page 3 of 3 893




1      Q    And what effect did that have on your ability to make

2      the payments on the mortgage that you obtained?

3      A    Well, that mortgage was a big -- it was a big payment.

4      It was somewhere in the neighborhood of four or 5,000 a

5      month.    I had no ability to pay that because I had quit my

6      job in August of 2006, and so I had to let it go to

7      foreclosure.

8      Q    Thank you, Mr. Clarke.

9                  MR. MURRAY:    Those are my questions.

10                 THE COURT:    Any cross-examination?

11                 MS. OBERG:    Yes, Your Honor.

12                               CROSS-EXAMINATION

13     BY MS. OBERG:

14     Q    Good afternoon, Mr. Clarke.

15     A    Good afternoon.

16     Q    When you first began to testify, the government showed

17     you a real estate flyer of sorts.

18                 MS. OBERG:    And if we could pull up Exhibit 35,

19     please.

20     BY MS. OBERG:

21     Q    It sort of sounded, when you were testifying, like this

22     was somehow tied to that initial free seminar that you saw

23     Mr. Koerber speak for an hour at.       But that's not the case,

24     is it?

25     A    I didn't see that flyer in the initial seminar.         It was
